PER CURIAM.
By these interlocutory appeals which have been consolidated for the purpose of oral argument, appellant seeks review of two post-judgment orders entered in a domestic relations proceeding. One of the orders complained of modifies the custody provisions of the previously rendered final judgment relating to the custody of the minor child born of this marriage. The second order for which review is sought adjudges appellant to be in contempt of court and sentences him to imprisonment for a period of ten days in the county jail.
We have carefully considered all eight points on appeal raised by appellant as grounds for reversal but find from the record before us ample competent and sufficient evidence to sustain the orders appealed. We further conclude that based upon the findings of fact recited in the orders here assaulted, the trial court applied correct principles of law in making its determinations. The judgments appealed are accordingly affirmed and the interlocutory appeals dismissed.
RAWLS, C. J., and WIGGINTON and SPECTOR, JJ., concur.